[cocagreementtier2post200001.jpg]
AGREEMENT FOR EMPLOYMENT FOLLOWING A CHANGE OF CONTROL AGREEMENT by and between
GATX Corporation, a New York corporation (the "Company") and ____________ (the
"Executive") dated as of the ___ day of ___________ , 20__ [Note: Insert date
agreement is signed]. The Board of Directors of the Company (the "Board"), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement. NOW, THEREFORE, IT IS HEREBY AGREED AS
FOLLOWS: 1. Certain Definitions. (a) The "Effective Date" shall mean the first
date during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs, and if the
Executive's employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment. (b) The "Change
of Control Period" shall mean the period commencing on ___________ ___, 20__
[Note: Insert date agreement is signed], and ending on the second anniversary of
the date thereof; provided, however, that commencing on January 1, 20__ [Note:
Insert the first January 1 following date agreement is signed], and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the "Renewal Date"), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate two years from such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
of Control Period shall not be so extended. 2. Change of Control. For the
purpose of this Agreement, a "Change of Control" shall mean: (a) The acquisition
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the



--------------------------------------------------------------------------------



 
[cocagreementtier2post200002.jpg]
2 then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or (b)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or (c) Consummation
of a reorganization, merger or consolidation or sale or other disposition
(including, without limitation, a disposition occurring by merger,
consolidation, sale, or other similar transactions of one or more subsidiaries
of the Company) of all or substantially all of the assets of the Company (a
"Business Combination"), in each case unless, following such Business
Combination (other than a Business Combination of the type referred to in the
first parenthetical of this subsection (c) which results in the disposition of
all or substantially all of the assets of the Company), (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 65% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (d) Approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company; or (e)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of any subsidiary or of all or substantially all of the assets of
any subsidiary of the Company or a disposition (in a single transaction or
series of integrated transactions) of all or



--------------------------------------------------------------------------------



 
[cocagreementtier2post200003.jpg]
3 substantially all of the assets of an operating segment of the Company as
identified in the financial statements included in the Company’s most recent
Annual Report on Form 10-K (each a “Business Segment”) that is, in either case,
the primary employer of the Executive or to which the Executive’s
responsibilities primarily relate immediately prior thereto, and which does not
constitute a Business Combination as defined in Section 2(c), unless immediately
thereafter the Company, either directly or indirectly, owns (i) at least 50% of
the voting stock of any such subsidiary disposed of or, (ii) in the case of the
disposition of all or substantially all of the assets of a subsidiary or
Business Segment, at least 50% of both the voting power over and the equity in
any entity holding title to such assets. 3. Employment Period. The Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Company subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the second anniversary of such date (the "Employment Period"). 4.
Terms of Employment. (a) Position and Duties. (i) During the Employment Period,
(A) the Executive's position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned by or to the Executive at any time during the 120-day
period immediately preceding the Effective Date and (B) the Executive's services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location. (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company. (b) Compensation. (i) Base Salary. During the
Employment Period, the Executive shall receive an annual base salary ("Annual
Base Salary"), which shall be paid at a monthly rate, at least equal to twelve
times the highest monthly base salary paid or payable, including any base salary
which has been earned but deferred, to the Executive by the Company and its
Affiliates during the twelve-month period immediately preceding the month in
which the Effective Date occurs. During the Employment Period, the Annual Base
Salary shall be reviewed no more than twelve months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “Affiliates” means all persons
with whom the Company is considered to be a single employer under section



--------------------------------------------------------------------------------



 
[cocagreementtier2post200004.jpg]
4 414(b) of the Internal Revenue Code (the “Code”) and all persons with whom the
Company would be considered a single employer under section 414(c) of the Code.
(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the "Annual Bonus") in cash that is not less than the Executive’s target
level of bonus for the year in which the Change of Control occurs. Each such
Annual Bonus shall be paid no later than the 15th day of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded. (iii) Long-Term Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be entitled to participate in all
long-term incentive, stock compensation, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its Affiliates, but in no event shall such plans, practices,
policies and programs provide the Executive with long-term incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
stock compensation opportunities, savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliates for the Executive
under such plans, practices, policies and programs as in effect at any time
during the 120-day period immediately preceding the Effective Date or if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliates. (iv)
Welfare Benefits. During the Employment Period, the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under the plans, practices, policies and programs
provided by the Company and its Affiliates that provide Welfare Benefits to the
extent applicable generally to other peer executives of the Company and its
Affiliates, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its Affiliates. The term “Welfare Benefits” means medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance benefits. (v) Expenses. During the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company and its Affiliates
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its Affiliates. (vi) Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and its
Affiliates as in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliates.



--------------------------------------------------------------------------------



 
[cocagreementtier2post200005.jpg]
5 5. Termination of Employment. (a) Death or Disability. The Executive's
employment shall terminate automatically upon the Executive's death during the
Employment Period. If Disability of the Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below),
the Company may give to the Executive written notice in accordance with Section
12(b) of this Agreement of its intention to terminate the Executive's employment
no sooner than 30 days following such notice. In such event, the Executive's
employment with the Company shall terminate effective on the date specified in
such notice (the "Disability Effective Date"), provided that the Executive shall
not have returned to full-time performance of the Executive's duties prior
thereto. For purposes of this Agreement, "Disability" shall mean any disability
that (a) entitles the Executive to disability income benefits under the GATX
Long Term Disability Income Plan as in effect on the day prior to the Effective
Date, and (b) prevents the Executive, for the duration of the Employment Period,
from engaging in the same or comparable type of employment as that in which the
Executive was engaged on the day prior to the Effective Date. (b) Cause. The
Company may terminate the Executive's employment during the Employment Period
only for Cause. For purposes of this Agreement, "Cause" shall mean: (i) the
willful and continued failure of the Executive to perform substantially the
Executive's duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive's duties, or
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company. For
purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions or concurrence of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail. (c) Good Reason.
The Executive's employment may be terminated during the Employment Period by the
Executive for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean the occurrence of one or more of the following conditions without the
consent of the Executive:



--------------------------------------------------------------------------------



 
[cocagreementtier2post200006.jpg]
6 (i) A material diminution in the Executive’s base compensation, compared with
the base compensation required to be provided to the Executive in accordance
with Section 4(b). (ii) A material diminution in the Executive’s authority,
duties, or responsibilities, compared with the authority, duties, and
responsibilities of the Executive provided in Section 4(a). (iii) The Executive
is required to report to a supervisor with materially less authority, duties, or
responsibilities than the authority, duties, and responsibilities of the
supervisor who had the greatest such authority, duties, and responsibilities at
the time the Executive was required to report to such supervisor during the
120-day period immediately preceding the Effective Date. (iv) A material
diminution in the budget over which the Executive retains authority, compared
with the most significant budget over which the Executive had authority at any
time during the 120-day period immediately preceding the Effective Date. (v) A
material change in the geographic location at which the Executive must perform
the services. (vi) Any other action or inaction by the Company that constitutes
a material breach of this Agreement. If (I) the Executive provides written
notice to the Company of the occurrence of Good Reason within a reasonable time
(not more than 90 days) after the Executive has knowledge of the circumstances
constituting Good Reason, which notice specifically identifies the circumstances
which the Executive believes constitute Good Reason; (II) the Company fails to
notify the Executive of the Company's intended method of correction within a
reasonable period of time (not less than 30 days) after the Company receives the
notice, or the Company fails to correct the circumstances within a reasonable
period of time after such notice (except that no such opportunity to correct
shall be applicable if the circumstances constituting Good Reason are those
described in paragraph (v) above, relating to relocation); and (III) the
Executive resigns within a reasonable time after receiving the Company's
response, if such notice does not indicate an intention to correct such
circumstances, or within a reasonable time after the Company fails to correct
such circumstances (provided that in no event may such termination occur more
than two years after the initial existence of the condition constituting Good
Reason); then the Executive shall be considered to have terminated for Good
Reason. (d) Notice of Termination. Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(b) of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company,



--------------------------------------------------------------------------------



 
[cocagreementtier2post200007.jpg]
7 respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder. (e) Date of Termination. "Date of
Termination" means (i) if the Executive's employment is terminated by the
Company for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive's employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive's
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. Notwithstanding the foregoing, references in
the Agreement to the Executive's Date of Termination, and the Executive’s
termination of employment (including references to the Executive's employment
termination, and to the Executive terminating employment) shall mean the
Executive ceasing to be employed by the Company and its Affiliates, subject to
the following: (i) The employment relationship will be deemed to have ended at
the time the Executive and his employer reasonably anticipate that the level of
bona fide services the Executive would perform for the Company and its
Affiliates after such date (whether as an employee or independent contractor,
but not as a director) would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding 36
month period (or the full period of service to the Company and its Affiliates if
the Executive has performed services for the Company and its Affiliates for less
than 36 months). In the absence of an expectation that the Executive will
perform at the above-described level, the Date of Termination will not be
delayed solely by reason of the Executive continuing to be on the Company's and
its Affiliates' payroll after such date. (ii) The employment relationship will
be treated as continuing intact while the Executive is on a bona fide leave of
absence (determined in accordance with Treas. Reg. §1.409A-1(h)). (iii) If,
pursuant to Section 11, the Agreement is assumed by a successor, the
substitution of the successor for the Company shall not be treated as a
termination of employment. 6. Obligations of the Company upon Termination. (a)
Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause, death or Disability or the Executive shall terminate employment
for Good Reason: (i) The Company shall pay to the Executive in a lump sum in
cash within 30 days after the Date of Termination the aggregate of the following
amounts: A. the sum of (1) the Executive's Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (2) the product of (x) the
Executive’s Annual Bonus as defined in Section 4(b)(ii) of the Agreement
(annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months) and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described



--------------------------------------------------------------------------------



 
[cocagreementtier2post200008.jpg]
8 in clauses (1), (2), and (3) shall be hereinafter referred to as the "Accrued
Obligations"); and B. the amount equal to the product of (1) two and (2) the sum
of (x) the Executive's Annual Base Salary and (y) the Executive’s target bonus
under the Company’s Management Incentive Plan, or any comparable bonus plan in
which the Executive participates and which has a target bonus generally similar
to that in the Company’s Management Incentive Plan (the “Target Bonus”), less
amounts, if any, paid to the Executive in accordance with the Company’s
severance pay policies; and C. an amount equal to the excess of (a) the
actuarial equivalent of the benefit under the Company's qualified defined
benefit retirement plan (the "Retirement Plan") and any excess or supplemental
retirement plan in which the Executive participates (together, the "SERP")
(utilizing in each case actuarial assumptions no less favorable to the Executive
than those in effect under the Company's Retirement Plan immediately prior to
the Effective Date), which the Executive would receive if the Executive's
employment continued for two years after the Date of Termination assuming for
this purpose that all accrued benefits are fully vested, and, assuming that the
Executive's compensation in each of the two years is equal to the Annual Base
Salary as required by Section 4(b)(i) and plus the Executive’s Target Bonus as
described in Section 6(i)(B) for the most recent fiscal year (or other bonus
amount considered pensionable under the Retirement Plan), over (b) the actuarial
equivalent of the Executive's actual benefit (paid or payable), if any, under
the Retirement Plan and the SERP as of the Date of Termination; D. an amount
equal to the present value of the benefits to which the Executive is entitled
under the SERP as of the Date of Termination, utilizing (a) as a discount rate
the rate of return on 10-year Treasury Securities in effect for the month prior
to the month in which the Change of Control occurs, and (b) mortality
assumptions based on the Applicable Mortality Table defined in Section
417(e)(3)(A)(1) of the Code; such amount shall be paid on the Executive’s Date
of Termination; provided, however, that this paragraph (D) shall be without
effect if the Executive has elected to receive distribution of benefits under
the SERP in a form other than a lump sum upon the Date of Termination. (ii) for
two years after the Executive's Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide the Welfare Benefits to the
Executive and/or the Executive's family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies providing Welfare Benefits that are described in Section 4(b)(iv) of
this Agreement if the Executive's employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliates and their
families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other Welfare Benefits
under another employer provided plan, the medical and other Welfare Benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until two years



--------------------------------------------------------------------------------



 
[cocagreementtier2post200009.jpg]
9 after the Date of Termination and to have retired on the last day of such
period. The Company shall continue to make available to the Executive those
health, medical, dental, and prescription drug benefits that are Welfare
Benefits at the Executive’s own cost until the Executive is eligible for
coverage under Medicare; (iii) the Company shall, at a maximum cost of 10% of
the Executive’s Annual Base Salary, provide the Executive with outplacement
services the scope and provider of which shall be selected by the Executive in
his sole discretion; provided that in no event shall the services covered by
this paragraph (iii) be provided later than the last day of the second calendar
year following the calendar year in which the Date of Termination occurred, with
the reimbursement for such expenses to be paid no later than the end of the
third calendar year following the calendar year in which the Date of Termination
occurred; and (iv) to the extent not otherwise paid or provided pursuant to this
Agreement, the Company shall pay or provide to the Executive the Other Benefits
that may be due to him in accordance with the terms of the arrangement providing
for such amounts or benefits. The term “Other Benefits” shall mean amounts or
benefits to the extent that they are required to be provided with respect to the
Executive after termination of the Executive’s employment in accordance with the
terms of a plan, program, policy, practice, contract, agreement or other
arrangement; provided that “Other Benefits” will include only amounts and
benefits that would be required to be provided in the absence of this Agreement,
except as otherwise expressly provided in paragraphs (b) and (c) below with
respect to Other Benefits. Except as otherwise provided in paragraph (iv), in no
event shall the Executive be entitled to receive any benefits under this
paragraph (a) (including amounts and rights provided under this paragraph (a))
unless the Executive executes a release of claims against the Company and
Affiliates prepared by the Company and such release is not revoked. The
Executive shall be eligible for benefits under this paragraph (a) only if the
release is returned by such time as is established by the Company; provided that
to the extent benefits provided pursuant to this paragraph (a) would constitute
Deferred Compensation, such benefits shall be paid or provided to the Executive
only if the release is returned in time to permit the distribution of such
benefits to satisfy the requirements of section 409A of the Code and further
provided that to the extent that benefits are intended to satisfy the short-term
deferral exception to treatment as Deferred Compensation (as provided in Treas.
Reg. §1.409A-1(b)(4)), such benefits shall be paid to the Executive only if the
release is returned in time to permit distribution of benefits no later than the
deadline for satisfying the requirements applicable to the short-term deferral
exception. (b) Death. If the Executive's employment is terminated by reason of
the Executive's death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive's legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive's estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliates to the estates and beneficiaries
of peer executives of the Company and such Affiliates under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive's estate and/or the Executive's beneficiaries, as in
effect on the date of the



--------------------------------------------------------------------------------



 
[cocagreementtier2post200010.jpg]
10 Executive's death with respect to other peer executives of the Company and
its Affiliates and their beneficiaries, with such death benefits to be made at
the time and otherwise in accordance with the terms specified by such plan,
program, policy, or practice. (c) Disability. If the Executive's employment is
terminated by reason of the Executive's Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination. With respect to
the provision of Other Benefits, the term Other Benefits as utilized in this
Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
Affiliates to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive's family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its Affiliates and their families. (d) Cause; Other than for Good
Reason. If the Executive's employment shall be terminated for Cause during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive (x) his Annual
Base Salary through the Date of Termination, (y) the amount of any compensation
previously deferred by the Executive, and (z) Other Benefits, in each case to
the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination. (e) Specified Employee. If the Executive is a Specified Employee at
the time of termination of employment: (i) Payments of cash benefits under this
Agreement that constitute Deferred Compensation may not be paid before the date
that is six months after the date of termination of employment or, if earlier,
the date of death of the Executive. At the end of the six-month period described
in the preceding sentence, amounts that could not be paid by reason of the
limitation in this paragraph (i) shall be paid on the first day of the seventh
month following the date of termination of employment. (ii) The provision of
non-cash benefits (including, without limitation, life insurance, if any, that
is not treated as a “death benefit” under Treas. Reg. §1.409A-1) that constitute
Deferred Compensation will be provided to the Executive during the period ending
six months after the date of termination of employment or, if earlier, the date
of death of the Executive only if the Executive pays the cost of such coverage
to the Company for that six month period; provided that the Executive shall be
reimbursed by the Company for the amount of such payment during the seventh
month after termination of employment. For purposes of this Agreement, the term
“Specified Employee” shall be defined in accordance with Treas. Reg.
§1.409A-1(i) and such rules as may be established by the Chief Executive Officer
of the Company or his or her delegate from time to time. For purposes of this
Agreement, the



--------------------------------------------------------------------------------



 
[cocagreementtier2post200011.jpg]
11 term “Deferred Compensation” means payments or benefits that would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1. 7. Non-exclusivity of Rights.
Nothing in this Agreement shall prevent or limit the Executive's continuing or
future participation in any plan, program, policy or practice (other than those
providing severance benefits) provided by the Company or any of its Affiliates
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its Affiliates.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliates at or subsequent to the Date
of Termination shall be payable in accordance with such plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement. 8. Full Settlement. (a) The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code. If, however,
following the conclusion of such contest, the court before whom such contest was
held determines that under the circumstances it was unjust for the Company to
have paid all or any part of the legal fees and expenses of the Executive
pursuant to the immediately preceding sentence, the Executive shall repay any
such payments to the Company in accordance with the order of the court. (b) The
right of the Executive (including the estate of the Executive) to amounts under
this Section 8 shall continue during the life of the Executive (and the life of
any beneficiary claiming with respect to the Executive by reason of this Section
8). Payment by the Company under this Section 8 shall be made promptly after the
Executive submits reasonable evidence of his having incurred the amounts subject
to payment, provided that the Executive shall be required to provide such
evidence no later than October 31 of the calendar year following the year in
which such expenses are incurred (or such later date permitted by the Company
that is not later than the end of the calendar year following the year in which
such expenses are incurred), and shall be paid by the Company not later than the
last day of the calendar year following the year in which such expenses are
incurred. The foregoing provisions of this Section (b) are intended to conform
the payments under this Section 8 to the requirements of Code section 409A, and
shall not be construed to permit delay by the Company of payment of amounts due
earlier in accordance with in this Section 8. 9. Parachute Payments. If any
payment or benefit, Executive would receive from the Company or otherwise
(“Payment”), would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),



--------------------------------------------------------------------------------



 
[cocagreementtier2post200012.jpg]
12 and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of Executive’s stock awards. No such reduction shall be made in a
manner which violates the requirements of Code section 409A. 10.
Post-Termination Protections for Company. (a) Confidentiality. The Executive
acknowledges that in the course of the Executive’s involvement in the activities
of the Company and its Affiliates, the Executive will have access to
confidential and proprietary information including, but not limited to, the
Company’s business affairs, financial and strategic plans, customers, vendors,
finances, methods of operation, proprietary computer programs, business
dealings, assets, capabilities, and all other planning, pricing, customer or
client lists of the Company and its Affiliates whether written, oral or
otherwise. The Executive agrees that, before, on, and after the Effective Date,
the Executive shall keep confidential all information, knowledge or data
relating to the Company or any of its Affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its Affiliates and which shall
have been identified and held by the Company as proprietary and confidential and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
During and after termination of the Executive's employment with the Company, the
Executive shall not, without the express written consent of the Lead Director of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company. In no event shall an asserted violation of the provisions of this
Section 10 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement. (b) Competition. The Executive
agrees that, while employed by the Company and, if the Executive’s Date of
Termination occurs during the Employment Period for any reason, during the
twelve month period after the Executive’s Date of Termination, the Executive
shall not, without the express written consent of the Lead Director of the
Company be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor in any location in the
United States. The term "Competitor" means any enterprise (including a person,
firm, business, division, or other unit, whether or not incorporated) during any
period in which it is engaged in the business of leasing railcar assets. Nothing
contained herein will prevent the Executive from engaging in an activity
otherwise prohibited by this paragraph (b) for or with respect to any
subsidiary, division or affiliate or unit (each, a “Unit”) of an entity if that
Unit is not engaged in railcar leasing irrespective of whether another Unit of
such entity engages in such competition (as long as the Executive does not
engage in prohibited activity for such other Unit). (c) Solicitation of
Customers or Suppliers. The Executive agrees that, while employed by the Company
and, if the Executive’s Date of Termination occurs during the



--------------------------------------------------------------------------------



 
[cocagreementtier2post200013.jpg]
13 Employment Period for any reason, during the twelve month period after the
Executive’s Date of Termination, the Executive shall not, without the express
written consent of the Lead Director of the Company call on, service or solicit
any party who is then or, during the twelve-month period prior to such
solicitation by the Executive was a customer or supplier of the Company or
Affiliate, provided that the restriction in this paragraph (c) shall not apply
to any activity on behalf of a business that is not a Competitor. (d)
Solicitation of Employees. The Executive agrees that, while employed by the
Company and, if the Executive’s Date of Termination occurs during the Employment
Period for any reason, during the twelve month period after the Executive’s Date
of Termination, the Executive shall not, solicit, entice, persuade or induce any
individual who is employed by the Company or the Affiliates (or was so employed
within 90 days prior to the Executive's action) to terminate or refrain from
renewing or extending such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or the Affiliates, and the Executive shall not approach any such employee for
any such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity. (e) Judicial Amendment. It is
expressly understood and agreed that although the Executive and the Company
consider the restrictions contained in this paragraph 10 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. (f) Equitable Remedies. The Executive
acknowledges that the Company would be irreparably injured by a violation of
this paragraph 10, and agrees that the Company, in addition to any other
remedies available to it for such breach or threatened breach, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining the Executive from any actual or threatened breach of
paragraph 10. If a bond is required to be posted in order for the Company to
secure an injunction or other equitable remedy, the parties agree that said bond
need not be more than a nominal sum. (g) Duty of Loyalty. Nothing in this
paragraph 10 shall be construed as limiting the Executive's duty of loyalty to
the Company, or any other duty the Executive may otherwise have to the Company,
while is employed by the Company. 11. Successors. (a) This Agreement is personal
to the Executive and without the prior written consent of the Company shall not
be assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives. (b) This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. (c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the



--------------------------------------------------------------------------------



 
[cocagreementtier2post200014.jpg]
14 Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The Company agrees that it will not
effect the sale or other disposition of all or substantially all of its assets
unless either (1) the person or entity acquiring the assets or a substantial
portion of the assets shall expressly assume by an instrument in writing all
duties and obligations of the Company under this Agreement or (2) the Company
shall provide through the establishment of a separate reserve for the payment in
full of all amounts that are or may be reasonably expected to become payable to
the Executive under this Agreement. As used in this Agreement, "Company" shall
mean the Company as herein before defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. 12. Miscellaneous. (a) This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. No amendment, modification, or termination of this
Agreement shall be adopted or effective if it would result in accelerated
recognition of income or imposition of additional tax under Code section 409A.
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows: If to the
Executive: _____________________ _____________________ _____________________ If
to the Company: GATX Corporation 222 West Adams Street Chicago, IL 60606-5314
Attention: Executive Vice President, General Counsel & Secretary or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee. (c) The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. (d) The Company may withhold from any
amounts payable under this Agreement such Federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation. (e) The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate



--------------------------------------------------------------------------------



 
[cocagreementtier2post200015.jpg]
15 employment for Good Reason pursuant to Section 5(c)(i)-(vi) of this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. (f) The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is "at will" and, subject to Section 1(a) hereof, prior to the
Effective Date, the Executive's employment and/or this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date, in which case the Executive shall have no further rights under
this Agreement. IN WITNESS WHEREOF, the Executive has hereunto set the
Executive's hand and, pursuant to the authorization from its Board of Directors,
the Company has caused these presents to be executed in its name on its behalf,
all as of the Execution Date set forth below. Executive Date GATX CORPORATION
By: Its Chairman of the Board Date



--------------------------------------------------------------------------------



 